Citation Nr: 0804560	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a cervical spine 
disability (claimed as a neck disorder).

5.  Entitlement to an initial compensable evaluation for 
varicose veins, right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 1958 
and had unsubstantiated service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Tiger Team at the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted the 
veteran's claims of entitlement to service connection for 
varicose veins, right lower extremity, assigning a 
noncompensable rating and entitlement to service connection 
for left elbow tendonitis, assigning a 10 percent disability 
rating and denied the veteran's claims for bilateral hearing 
loss, a right knee disability, a left shoulder disability and 
a cervical spine disability.

In reviewing the veteran's claims folder, the Board notes 
that the veteran initially filed claims of entitlement to 
service connection for a right knee disability and a left 
shoulder disability in May 2003.  These issues were denied by 
rating decision, dated in July 2003.  The veteran 
subsequently petitioned the RO to reopen these claims in 
August 2003.  With regard to this petition, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for left shoulder and right 
knee disabilities.

Pursuant to a November 2007 motion and the Board's granting 
thereof in January 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to an initial compensable disability 
rating for varicose veins is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran originally filed for entitlement to service 
connection for left shoulder and right knee disabilities; 
these claims were denied by rating decision in July 2003; the 
veteran was properly informed of the adverse outcome and his 
appellate rights, but he did not appeal the decision.

2.  Evidence submitted subsequent to the July 2003 denial 
includes: private medical treatment records, Social Security 
Administration records and VA examination reports, which was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.

3.  The preponderance of the evidence supports a finding that 
the veteran's current left shoulder post traumatic arthritis 
and right knee degenerative joint disease are the result of a 
disease or injury in service.

4.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss is due to a 
disease or injury in service or that sensorineural hearing 
loss was manifest within one year of service separation.

5.  The preponderance of the evidence is against a finding 
that the veteran's current cervical spine disability is due 
to a disease or injury in service or that arthritis was 
manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision denying the veteran's claims 
for service connection for left shoulder and right knee 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for left shoulder and 
right knee disabilities has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(c) (2007).

3.  Left shoulder post traumatic arthritis and right knee 
degenerative joint disease were incurred in active service.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

5.  A cervical spine disability was not incurred in or 
aggravated by active duty service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).  Pursuant to 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).  In addition, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claims of entitlement to service connection for 
left shoulder and right knee disabilities.

The July 2003 RO decision denied the veteran's claims of 
entitlement to service connection.  There was no evidence of 
record of currently existing disability of the left shoulder 
or right knee at the time of the denial.  The veteran's claim 
was denied as there was no evidence of the disorders claimed 
or that he had the disorders claimed as a result of military 
service.

Objective evidence has been added to the record since the 
July 2003 RO decision, including private treatment records 
and VA examination reports dated in December 2004.  This 
evidence is not cumulative and redundant.  It had not been 
submitted before.  Since the evidence relates to a crucial 
question in the appellant's case, i.e., whether the veteran's 
current left shoulder and right knee disabilities are related 
to service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claims, and it is determined to be 
material to the veteran's claims.  Accordingly, the claims of 
entitlement to service connection for left shoulder and right 
knee disabilities are reopened, and must be considered in 
light of all the evidence.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the veteran is herein granted benefits he is seeking 
(service connection for a left shoulder disability and a 
right knee disability), it is determined that with regard to 
these issues, the VCAA has been complied with.  See 38 
U.S.C.A. §§  5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§  3.102, 3.159 (2007).

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and a cervical 
spine disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims, 
letters dated in September 2003 and February and March 2004 
fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The aforementioned 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  
The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claims in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
March 2004 letter informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claims.  
See Pelegrini II, at 120-21.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless error.  The Board may proceed with consideration 
of the claims on the merits.  See Sanders, supra; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and a cervical spine disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The Board notes that the veteran was informed in December 
2003, that his service records for active and reserve duty 
were unavailable.  See RO letter to veteran, December 17, 
2003.  Only copies of the June 1958 separation examination 
report and report of medical history and two pages pertaining 
to the June 1958 hospitalization for ligation and stripping 
of the right leg varicose veins are of record.  The Court has 
held that the VA has a statutory duty to assist the veteran 
in obtaining military records.  See Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the veteran's military 
record was not located.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty 
to assist the veteran through its actions.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The veteran was afforded a VA audiological examination in May 
2004 to obtain an opinion as to whether his bilateral hearing 
loss could be directly attributed to service.  Further 
examination or opinion is not needed on the bilateral hearing 
loss claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed for the 
veteran's claim of entitlement to service connection for a 
cervical spine disability because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III.  The Merits of the Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 



A.  Left Shoulder and Right Knee Disabilities

The veteran alleges that he currently suffers from left 
shoulder and right knee disabilities as due to a disease or 
injury in service.  The Board finds that the evidence 
supports this contention, and the veteran's claims are 
granted.

The May 2004 VA examination reports diagnosed the veteran 
with post-traumatic arthritis of the left shoulder joint and 
degenerative joint disease of the right knee.  Thus, the 
Board concedes that the veteran suffers from current 
disabilities.  See VA examination reports, May 20, 2004.

Although the majority of the veteran's service medical 
records were not available for review, the separation 
examination indicated the presence of varicosities of the 
right lower extremity, which the veteran has asserted 
developed due to injury to the knee.  With regard to the left 
shoulder post-traumatic arthritis, the veteran has provided 
his account of the injury he sustained in service and has 
also provided VA with a statement from a fellow solider who 
served with the veteran and provided corroboration of the 
injury he sustained.  See statement of A.R., September 9, 
2004.  As such, the Board concedes that the veteran suffered 
injuries to his right knee and left shoulder during service.  
See Hickson, supra.

Treatment records from the Shoreline Orthopaedic and Sports 
Medicine Clinic (Shoreline) dated from 1999 through 2003 
detail the veteran's treatment for his two disabilities.  
Specifically, a note dated in August 2003 indicated that the 
veteran initially injured his shoulder in the 1960s when he 
fell in service.  The examiner concluded that the veteran's 
left shoulder pain was consistent with impingement syndrome 
with acromioclavicular (AC) arthrosis.  It was considered 
likely that as the veteran had a history of AC separation, he 
has since developed post-traumatic arthrosis.  See Shoreline 
treatment note, August 25, 2003.  In November 2004, an 
examiner noted that the veteran had injured his right knee 
when it hit a landing craft in service.  Shortly thereafter, 
the veteran developed varicose veins.  See Shoreline 
treatment note, November 3, 2004.  

The veteran also participated in VA examinations in May 2004.  
After a thorough review of the veteran's claims file and 
explaining the veteran's current status in detail, the 
conclusions were that the veteran's currently diagnosed post-
traumatic arthritis of the left shoulder joint and the 
degenerative joint disease of the right knee, were at least 
as likely as not a consequence of the veteran's time in 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds the balance of the evidence to be 
persuasive and the veteran's claims are granted. 

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current left shoulder 
joint post-traumatic arthritis and degenerative joint disease 
of the right knee are the result of a disease or injury in 
service.  Therefore, the benefit-of-the-doubt will be 
conferred in his favor and his claims for service connection 
are granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007); see also Gilbert, supra.

B.  Bilateral Hearing Loss

The veteran alleges that he currently suffers from hearing 
loss that is the result of acoustic trauma in service.  
Specifically, the veteran alleges that exposure to firearm 
noise during his basic training and then the subsequent 
yearly qualification trials completed while on Reserve duty 
contributed to his current hearing loss.  The veteran also 
notes that he suffered from an ear infection during service 
which may also contribute to his current hearing loss.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

Regarding impaired hearing, VA has specifically defined what 
is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran participated in a VA audiological examination in 
May 2004.  During the examination, the veteran's audiometry 
readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
80
LEFT
25
25
50
60
70

See VA audiological examination, May 20, 2004.  Thus, the 
Board concedes that the veteran currently suffers from 
bilateral hearing loss.  See Hickson, supra.

As noted above, the majority of the veteran's service medical 
records are unavailable for review.  The only evidence in 
service pertaining to the veteran's hearing was noted on his 
service separation examination.  The Board notes that the 
veteran's military occupational specialty was a dentist.  At 
separation, the veteran's June 10, 1958 audiometry readings 
in ASA units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
5
10
LEFT
5
5
15
5
5

For audiometry readings prior to June 30, 1966, or service 
department readings prior to October 31, 1967, findings must 
be converted to ISO units.  After conversion, the veteran's 
June 1958 readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
15
15
LEFT
20
15
25
15
10

The only other indication that the veteran suffered from ear 
disabilities in service was a note on the veteran's 
separation examination that he had suffered from acute otitis 
externa while in service.  No current disabilities were 
noted.  See Standard Form 88, June 10, 1958.  There was no 
evidence of sensorineural hearing loss within a year of 
discharge from service.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  Unfortunately, no other evidence of 
record can establish whether the veteran suffered bilateral 
hearing loss in service.

As noted above, the veteran's May 2004 VA examination 
findings establish that he currently suffers from bilateral 
hearing loss.  The veteran reported suffering from 
progressive hearing loss for the prior 10 to 15 years.  The 
veteran stated that he was exposed to acoustic trauma during 
his basic training and then later in his yearly 
qualifications for firearms.  The veteran also reported 
recreational noise exposure due to snowmobile noise for the 
prior 12 years, though he noted he always wore a helmet.  The 
veteran stated that he used a chainsaw very infrequently and 
used his lawnmower every few weeks.  He reported a history of 
swimmer's ear and a fungal infection in the left ear canal 
three to four years prior to the examination.  The veteran 
also cited his acute otitis externa in service as a possible 
cause of his bilateral hearing loss.  See VA audiological 
examination report, May 20, 2004.

The examiner stated that the veteran's audiometry results 
were consistent and were felt to reflect an organic threshold 
of hearing.  Pure-tone air conduction thresholds were within 
normal limits at 500 Hertz with a mild sloping-to-severe 
sensorineural hearing loss from 1000 to 4000 Hertz.  
Ultimately, the examiner concluded that the veteran's service 
medical record showed that he exited military service with 
normal, bilateral hearing sensitivity according to his pure-
tone air conduction thresholds.  The examiner stated that 
acute otitis externa was not known to cause permanent hearing 
loss.  As such, the examiner concluded that the veteran's 
bilateral hearing loss was not due to or aggravated by 
military service.

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal and buddy 
statements that his current bilateral hearing loss is due to 
noise exposure in service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
sustained certain injuries during service (to include noise 
exposure) or that he experienced certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board notes that the veteran is a retired oral 
surgeon.  While he would be competent to diagnose any dental 
medical disorder and render an opinion as to the cause or 
etiology of a current dental disorder due to his medical 
knowledge and training, the veteran is not an audiologist and 
cannot provide a sound medical rationale as to the nature and 
etiology of this condition, as it is not his area of 
expertise.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
As such, the veteran's assertions regarding the etiology of 
his current bilateral hearing loss are of little probative 
value.  Conversely, the VA audiologist's May 2004 opinion is 
of tremendous evidentiary weight as the rationale was based 
on not only an examination of the veteran but a review of the 
claims file which included the veteran's service medical 
records.  The Board finds the VA opinion to be persuasive and 
the most probative evidence on file with regard to nexus. 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral hearing loss is related to service.  There is not 
an approximate balance of evidence.  

C.  Cervical Spine Disability

The veteran alleges that he suffered from a neck injury in 
service that is the cause of his current cervical spine 
disabilities.  Specifically, the veteran stated that he was 
injured in approximately 1965 at Fort Riley, after falling 
down a hill in the dark when carrying a heavy load.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

The Board concedes that the veteran suffers from a current 
disability.  The private treatment records submitted by the 
veteran established that he required anterior cervical fusion 
of C4-5, C5-6 and C6-7 and decompression of the left C-7 and 
C-6 roots, without diskectomy.  See Hickson, supra.

Review of the available service medical records does not 
establish the veteran complained of or was treated for a 
cervical spine disability.  There was also no evidence of 
cervical spine degenerative joint disease within one year of 
discharge.  As previously noted, no reserve records are 
available for review.

The balance of the evidence submitted by the veteran details 
his struggle with cervical spine pain over the decades.  As 
noted above, the veteran underwent the anterior cervical 
fusion and decompression surgery in 1982.  At that time, the 
veteran stated the reason for his neck problems was 
mistreatment by his chiropractor.  In a letter from the 
veteran's neurosurgeon (Lynn S. Hedeman, M.D.) to Earl S. 
Rhind, M.D., Dr. Hedeman stated due to a chiropractic 
manipulation of the veteran's neck, he was suffering from 
considerable pain.  It was noted that the veteran had never 
suffered from neck pain prior to this experience.  See letter 
from L.S. Hedeman, M.D. to E.S. Rhind, M.D., July 19, 1982.  
Additionally, it is clear from the record that the veteran 
attempted to pursue a legal claim against his chiropractor 
for this reason.  A letter from Dr. Hedeman to the veteran's 
attorney in March 1983 also stated, "he has never had 
symptoms of neck pain or any arm symptomatology prior to the 
neck manipulation."  See letter from L.S. Hedeman, M.D. to 
J.M. Catchick, March 16, 1983.

A March 1990 letter from Dr. Hedeman noted that the veteran 
had suffered from a traumatic event in 1982, but had 
recovered beautifully with no residuals.  See letter from 
L.S. Hedeman, M.D., March 9, 1990.  Records from 1999 
indicate that the veteran was seen by Dr. Hedeman with 
complaints of a sore neck after falling from a ladder.  See 
L.S. Hedeman treatment note, October 25, 1999.  Magnetic 
Resonance Imaging (MRI) demonstrated no significant 
compression other than some mild central C3-4 disc bulging.  
Fusion at C4-5, C5-6 and C6-7 was noted to look good with no 
nerve or cord compression.  See MRI report, September 30, 
1999.

The only medical evidence of record that attempts to support 
the veteran's contentions was a statement of Jack O. Derks, 
M.D., in July 2003.  Dr. Derks stated that when the veteran 
was stationed at Fort Riley in Kansas, he was injured when he 
fell down a hill in the dark carrying a heavy load.  He 
stated that the veteran was treated with physical therapy, 
traction and an ultrasound.  See letter from J.O. Derks, 
M.D., July 18, 2003.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran and that are unsupported by the 
clinical evidence.  It is clear from the record that there 
are no service medical records that show the veteran was 
treated for a cervical spine disability.  Additionally, all 
of the other clinical evidence in the file attributes the 
veteran's neck problems to other causes.  It would follow 
that the veteran would honestly report to his physicians the 
injuries he suffered in conjunction with his treatment.  
There is no indication that the veteran has suffered from 
neck pain since service.  In fact, the veteran's neurosurgeon 
herself stated multiple times that the veteran had never 
suffered from neck pain prior to 1982.  As such, the Board 
does not find the opinion provided by Dr. Derks to be 
credible.

As indicated above, the veteran is competent to report 
symptoms he experienced, but he is not competent to provide a 
medical opinion as to the etiology of his cervical 
disability, as this is not his area of medical expertise.  
See Layno, Rucker, supra.  There is no evidence of an injury 
in service and no competent medical evidence to relate the 
veteran's current disability to military service.  As such, 
the veteran's claim must fail.  See Hickson, supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
cervical spine disability is related to service.  There is 
not an approximate balance of evidence.  



ORDER

Entitlement to service connection for post traumatic 
arthritis of the left shoulder is granted.

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to an initial compensable disability rating for 
varicose veins.

Initially, the Board notes that the veteran was provided with 
a non issue-specific duty to assist letter in September 2003, 
following the filing of the veteran's claim.  While the RO 
later issued a notice letter compliant with the VCAA, the 
letter did not specifically address either entitlement to 
service connection or entitlement to an increased rating for 
varicose veins.  As such, the AMC must provide the veteran 
with a notice letter addressing his claim for an increased 
rating, in compliance with current case law.
After the veteran has been provided with an appropriate VCAA 
letter, he should be scheduled for a new VA arteries and 
veins examination.  The Board notes that during the veteran's 
May 2004 VA examination, the examiner commented that the 
veteran was not precluded from exercise or exertion by his 
vein condition.  It was also noted that the veteran did not 
wear compression stockings.  See VA arteries and veins 
examination, May 20, 2004.  In the veteran's notice of 
disagreement, dated in November 2004, he clearly indicated 
that he does wear compression stockings if he knows he will 
be on his feet for several hours.  Essentially, the 
correspondence received since the veteran's May 2004 VA 
examination indicates that the veteran's condition was not 
adequately reflected in the prior examination.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
an appropriate VCAA letter pertaining 
to his claim of entitlement to an 
initial compensable disability rating 
for varicose veins, compliant with 
current case law.  Specifically, the 
letter should also provide notice 
compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all treatment providers (VA 
and non-VA) who treated him for 
varicose veins of the right lower 
extremity, covering the period from May 
21, 2004, to the present.  Copies of 
treatment records from all providers 
identified should be obtained.

3.  Thereafter, the veteran should be 
scheduled for a new VA arteries and 
veins examination to determine the 
current level of disability of the 
veteran's varicose veins of the right 
lower extremity.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for varicose veins 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


